Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. 	Claims 7-20 are under the examination.
Claim Rejections - 35 USC § 112 (b) (Indefiniteness) 
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8 are indefinite because the claims recite “collecting said nucleic acid by adding an eluent to said cerium oxide support on which said nucleic acid was adsorbed and separated in b)”. The recitation as “collecting” is unclear, and it is confusing how to collect nucleic acid. The claims are interpreted as “isolating the nucleic acid from cerium oxide support with nucleic acid by adding an eluent”.  
Claims 15-16 recite the limitation "wherein carboxylic acid” in claims 9-10. Claims 18-20 recite the limitation “wherein said eluent” in claim 9-11. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leinweber (Leinweber and Diggins, Pub. No.: US 2012/0003710 A1, Publication date of 05 January 2012), in view of McKernan (McKernan et al. Pub. No.: US 2006/0177836A1, publication date of 10 August 2006).

With regard to mixing and separating method steps of claims 7-8, Leinweber teaches a method of mixing a support (e.g. a cerium oxide support as cerium oxide nanoparticles or metal oxide containing nanoparticles) with a biological sample containing a nucleic acid (e.g. nucleic acid from cerebrospinal fluid, DNA in urine sample, or detecting bacteria in a solution obtained after washing fruits and vegetables with a soapy water) (see para 0005, para 0047-48, para 0051-0052, para 0057, para 60, para 80, Table 1). Leinweber teaches that biological fluids often contain high concentration of salts (para 0047-0048). Leinweber teaches performing a series of method steps comprising mixing biological sample (e.g. urine) with a nanoparticle suspension by shaking; aggregating the biomolecules onto the nanoparticles; separating the nanoparticles from above mixture via sedimentation or centrifugation and collecting pellets of the nanoparticles by decanting the biological fluid (para 0060). Additionally, Leinweber teaches using a buffer solution comprising EDTA during isolation of nucleic acid after sample collection in the method (para 0060, para 0066, para 0068).
Thus, the teachings of Leinweber encompass the method steps of “a) mixing a solution containing a salt thereof, a cerium oxide support and a sample containing a nucleic acid to adsorb said nucleic acid to said cerium oxide support, b) separating said 
With regard to collecting method step of claims 7-8, Leinweber further teaches performing mixing the pellets (e.g. the nanoparticles with nucleic acids) with propanol solution, performing centrifugation or by gravity to settle the pellet, removing the excess alcohol, and air-drying the pellet. Leinweber teaches that alcohol is used to dehydrate and wash the pellet of DNA and nanoparticles, and the sample can be transported to a
secondary location or directly processed to further purify the DNA (para 0060, para 0068). Leinweber also teaches that the DNA bound to the nanoparticles can be stored or eluted and concentrated for further analysis (see para 0060, para 0068). Leinweber further teaches that the material on the particles was digested with Savinase per mL in a solution containing guanidine HC1, 1x extraction buffer, and B-mercaptoethanol (B-ME). The extraction buffer contains 10 mMCAPS (sodium salt (3-cyclohexylamino-1-propanesulfonic acid, sodium salt), EDTA, NaCl and sodium lauroyl sarcosine (para 0066, para 0068). Leinweber teaches using isopropanol to isolate DNA and eluting DNA with 10M Tris buffer (para 0068) (Limitation of claims 12 and 17-20). 
Thus, the teachings of Leinweber encompass the method step of “c) collecting said nucleic acid by adding an eluent to said cerium oxide support on which said nucleic acid was adsorbed and separated in b)”. 
With regard to detecting method step of claims 7-8, Leinweber teaches performing detecting the quality of DNA using amplification technique (e.g. PCR) or hybridization reaction (e.g. high throughput genomic microarray) (para 0069, para 
Leinwebe teaches performing the method to isolate cell free DNA, transrenal DNA (trDNA), and double stranded DNA (dsDNA) (para 0004, para 0098, para 0100). In addition, Leinweber teaches using ethylenediaminetetraacetic acid (EDTA) in the method (para 60, para 0066, para 0068). 
With regard to claims 7-8, Leinwebe does not teach using carboxylic acid in the method step of mixing, although Leinwebe teaches using biological fluids that often contain high concentration of salts (para 0047-0048).
With regard to claims 7-8, McKernan teaches a method of isolating target nucleic acid species from a mixture (e.g. a plurality of nucleic acids and/or peptide species) of solid phase carriers having a surface comprising multiple functional groups one of which reversibly and selectively binds the target species (abstract, para 0039-0040, para 0105). McKernan also teaches performing the method using biological samples (e.g. blood tissue, cells, body fluids (para 0105)
McKernan teaches that solid phase carriers include microparticles (e.g. beads, magnetic nanoparticles) which have an affinity for a target species (e.g. nucleic acid) (para 0070). McKernan teaches that the target species in the mixture binds non-specifically (non-specific binding) or specifically (selectively) (specific-binding) to at least one functional group on the solid phase carrier, and binding can occur via facilitated adsorption (e.g. using a precipitating reagent such as ethanol or isopropanol) (para 0073-0074). McKernan further teaches that at least one of the functional group is a carboxylic acid (COOH) that can reversibly binds nucleic acid molecules, and the use Limitations of claims 11 and 14-16).
In addition, McKernan teaches adding salt to the reagent to cause precipitation of the nucleic acid and/or peptide in the mixture onto the solid phase carriers (para 0101, para 0118) and using a suitable elution buffer (e.g. EDTA) to elute target species from the functional group of the solid phase carriers (para 0111). McKernan further teaches using carboxy functionalized beads or bifunctional magnetic beads comprising carboxy and immobilized metal ion functionalized group in the method, and performing nucleic acid amplification and sequencing (para 0115-0116, para 0123). 
McKernan teaches performing the method to isolate nucleic acid for molecular biology applications requiring high quality nucleic acids (e.g., the preparation of DNA sequencing templates; the in vitro synthesis of RNA probes; reverse transcription cloning; cDNA library construction: PCR amplification; or gene therapy research; microarray analysis; selective RNA precipitations; in vitro transposition; separation of multiplex PCR amplification products; in vitro siRNA; RNAi hairpins; preparation of DNA probes and primers) (para 0124). McKernan teaches that nucleic acid molecules in the method encompass DNA (double-stranded, covalently closed, relaxed circular forms, genomic DNA, cDNA, plasmid DNA), RNA (e.g., double-stranded mRNA), cRNA, antisense RNA, micro RNA, RNA/DNA hybrids and polyamide nucleic acids (PNAs). Thus, McKernan teaches performing the method to isolate a higher order structure nucleic acid (Limitations of claims 9-10, and 13).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634